EXHIBIT (j) Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in this PostEffective Amendment No. 106 to Registration Statement No. 2-27962 on Form N1A of our report dated February 23, 2010 relating to the financial statements and financial highlights of Eaton Vance Real Estate Fund, a series of Eaton Vance Special Investment Trust, appearing in the Annual Report on Form NCSR of Eaton Vance Special Investment Trust for the year ended December 31, 2009 and to the references to us under the headings Financial Highlights in the Prospectus, and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information, which are incorporated by reference and part of such Registration Statement. /s/ Deloitte & Touche LLP Boston, Massachusetts June 8, 2010
